Citation Nr: 0420861	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  98-10 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for bilateral Achilles 
tendonitis.

Entitlement to service connection for a bilateral ankle 
disorder.

Entitlement to service connection for a right knee disorder.

Entitlement to a compensable initial rating for residuals of 
Lyme disease.

Entitlement to an increased initial rating for residuals of 
right shoulder multidirectional instability, currently 
evaluated as 10 percent disabling.

Entitlement to an increased rating for residuals of left 
shoulder multidirectional instability, initially rated as 
noncompensable, with a current evaluation of 10 percent 
effective August 21, 2002.

Entitlement to a compensable initial rating for left knee 
impairment.


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from December 1992 to December 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 decision by the 
Department of Veterans Affairs (VA) Denver, Colorado, 
Regional Office (RO).  That decision denied service 
connection for bilateral hearing loss, Achilles tendonitis, a 
bilateral ankle disorder and a right knee disorder.  The 
August 1997 decision granted service connection for residuals 
of Lyme disease, a left knee disorder and a left shoulder 
disorder and assigned an initial noncompensable rating for 
all three disorders.  Service connection was also granted for 
a right shoulder disorder, with an initial disability rating 
of 10 percent assigned.  A January 2002 rating decision 
assigned a temporary total disability rating for the right 
shoulder, effective from June 20, 2001, through September 30, 
2001, based on the need for convalescence.  A 10 percent 
rating became effective October 1, 2001.  Finally, a May 2003 
decision increased the veteran's disability rating for his 
left shoulder disability to 10 percent, effective August 21, 
2002.  As this is not the full benefit sought on appeal, that 
issue remains before the Board.

The veteran requested a hearing before a traveling Veterans 
Law Judge.  Such a hearing was scheduled for May 2004.  The 
veteran failed to report for this hearing.

The issues of entitlement to service connection for Achilles 
tendonitis, a bilateral ankle disorder and a right knee 
disorder, as well as the issues involving entitlement to 
increased ratings for lyme disease, both shoulders and the 
left knee are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to service connection for bilateral hearing loss 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The veteran does not currently have hearing loss in the 
right or left ear with the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz being 40 
decibels or greater; or auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
being 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test of less than 94 percent.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim for entitlement 
to service connection for bilateral hearing loss.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications, such as a letter from the RO dated in 
March 2002, provided the veteran with a specific explanation 
of the type of evidence necessary to substantiate his claim, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In addition, the SOC and SSOC included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOC also included the requirements that must be met to 
establish service connection.  The basic elements for 
establishing service connection have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  However, the 
original RO decision that is the subject of this appeal was 
entered in August 1997, before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with the pre-
decision timing requirement of section 5103(a); § 3.159(b)(1) 
because an initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used only when a mistake 
of the administrative body is one that clearly had no bearing 
on the procedure used or the substance of decision reached.  
See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter in March 2002 and 
was given an ample opportunity to respond.  Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded the opportunity to testify before a 
Veterans Law Judge at a hearing held at the RO.  He did not 
report for such hearing.  The veteran was afforded a VA 
examination regarding the severity and etiology of his 
disability.  All available relevant evidence identified by 
the veteran was obtained and considered.  The claims file 
contains his service medical records and his available post 
service medical treatment records.

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required with regard to his claim for entitlement to service 
connection for bilateral hearing loss.

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.


II.  Service Connection for Bilateral Hearing Loss

Factual Background

Service medical records indicate that, at the July 1992 
entrance examination, puretone thresholds were as follows:

 

A December 1992 audiogram reports puretone thresholds were as 
follows:

 

Service personnel records indicate that the veteran's 
military occupational specialty was Low Altitude Air Defense 
Gunner.

An April 1997 VA examination report noted puretone thresholds 
were as follows:

 

Average puretone thresholds were 15 Hertz in the left ear and 
21 Hertz in the right ear.  Speech recognition scores were 
noted to be 100 percent in the left ear and 96 percent in the 
right ear.


Criteria

Service connection may be granted for any disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

If a hearing loss is incurred while in service, it will be 
considered a disability for which service connection may be 
granted if the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 26 decibels or greater; 
or the speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board notes that the evidence of record does indicate 
that the veteran's hearing acuity did decrease slightly 
during service.  There is a noted decrease in puretone 
thresholds between the veteran's service medical records and 
the April 1997 VA examination report, four months after 
service.  However, under the criteria set forth in 38 C.F.R. 
§ 3.385, the veteran does not currently have a hearing loss 
that rises to the level of what can be considered a 
disability under the laws administered by the VA.  His April 
1997 puretone thresholds indicate that he does not have an 
auditory threshold of 40 or greater in any of the frequencies 
in either ear.  Neither does he have auditory thresholds of 
26 or greater in at least three of the frequencies in either 
ear.  The veteran's speech recognition scores in April 1997 
were above 94 percent in both ears.  Therefore, the Board 
finds that the veteran's bilateral hearing loss does not 
qualify as a current disability for which service connection 
may be granted.  The veteran is always free to submit any 
evidence developed in the future documenting a hearing loss 
meeting the criteria under 38 C.F.R. §3.385, in an effort to 
reopen his claim.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

Achilles Tendonitis

Service medical records indicate that the veteran was treated 
for left heel pain in February 1993.  The diagnosis was left 
Achilles tendonitis.  Service medical records do not contain 
complaints, findings or treatment related to the right 
Achilles tendon.  

A March 1997 letter from the veteran's private physician 
stated that he had seen the veteran in November 1996.  He 
noted that the veteran suffered from chronic Achilles 
tendonitis with pain on palpation of the Achilles tendon on 
the right.  He was also noted to have swelling in the bursa 
of the Achilles tendon.

The April 1997 VA examination report indicated that the 
veteran's records were not available for review.  The veteran 
reported developing tendonitis in the right leg (sic) after 
boot camp.  He stated that the symptoms subsequently 
resolved.  The diagnosis was Achilles tendonitis, resolved.

Based on the evidence currently of record, the Board finds 
that a new VA examination is necessary.  The service medical 
records reflect treatment for left Achilles tendonitis.  The 
March 1997 letter from the private physician reflected 
treatment for chronic Achilles tendonitis with special 
attention paid to the right Achilles tendon.  The Board notes 
that the March 1997 letter refers to treatment in November 
1996, which was while the veteran was still on active duty.  
The April 1997 VA examination referred only to the right 
Achilles tendon.  Furthermore, the examiner noted that the 
records were not available for review.  A VA examination is 
necessary to clarify if there is any current diagnosis 
related to either Achilles tendon that may be related to 
service.

Bilateral Ankle Disorder

Service medical records note that the veteran was treated in 
April l994 for a right ankle sprain.  The veteran reported 
that his right ankle tended to pop or snap without warning.  
The diagnosis was recurrent ankle sprain.  A May 1996 service 
medical record noted that the veteran was treated for a mild 
right ankle sprain.  A March 1997 letter from the veteran's 
private physician, regarding treatment he provided in 
November 1996, noted chronic effusions in both ankle joints.  
The April 1997 VA examination report indicated that the 
veteran's ankle examination was a normal examination.  The 
Board notes that the veteran's claims folder was not 
available to the examiner for review.  The Board finds that a 
VA examination is warranted to determine whether the veteran 
has any current ankle disorder that may be attributed to 
service.

Right Knee Disorder

The March 1997 letter from the veteran's private physician, 
reflecting treatment in November 1996, stated that the 
veteran had experienced a knee injury during service, which 
had not been treated.  The Board notes that service medical 
records do reflect treatment for the left knee, but do not 
mention treatment for right knee complaints.  As the November 
1996 private treatment is contemporaneous with service, it is 
unclear from the record which knee was referred to in the 
March 1997 letter.  The April 1997 VA examination report 
noted complaints in both knees.  The April 1997 VA examiner 
noted that there was insufficient evidence to make a 
diagnosis at that time.  The Board finds that a new VA 
examination is warranted to determine the nature and etiology 
of any current right knee disorder.


Increased Ratings

The Board notes that the veteran was afforded a VA 
examination in August 2002 to evaluate his service-connected 
disabilities.  However, the Board notes that the examiner did 
not have the veteran's claims folder available for review.  
In the August 2002 report the examiner attributed some of the 
veteran's reported symptoms to congenital ligament laxity.  
However, there is no indication in this report, given that 
the examiner had not reviewed previous medical records, why 
the examiner came to such a conclusion.  In addition, the 
August 2002 VA examination did not adequately address 
functional impairment resulting from his bilateral shoulder 
and left knee disorders.  Furthermore, although the 
examination report indicated that the veteran does not have 
active Lyme disease, not all of the symptoms claimed by the 
veteran have been adequately addressed with regard to whether 
they may be attributed to residuals of Lyme disease or are 
unrelated thereto.  The March 1997 letter from the veteran's 
private physician attributed sequelae in all joints secondary 
to Lyme disease.  In addition, the private physician noted 
that the veteran also experienced chronic fatigue, numbness, 
weakness and tingling as a result of Lyme disease.  The 
August 2002 VA examination focused specifically on the 
veteran's joints and did not address any of the other 
symptoms that were noted in the March 1997 letter from the 
veteran's private physician.  Accordingly, a VA examination 
is necessary to adequately document the current level of 
disability associated with the veteran's service connected 
disabilities.

Accordingly, the claims are REMANDED for the following:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of current Achilles tendon, 
bilateral ankle disorders, and right 
knee.  The claims folder and a separate 
copy of this remand should be made 
available to the examiner for review.  
The examiner is asked to indicate whether 
the claims folder was made available for 
review.  In addition, the examiner is 
asked to offer an opinion as to whether 
it is as likely as not that any currently 
diagnosed Achilles tendon, bilateral 
ankle disorder or right knee disorder had 
its origins in, or is related in any way 
to service.  The examiner is asked to 
offer a rationale for any opinion so 
expressed.

2.  The veteran should be afforded a VA 
examination to determine the extent of 
any disability associated with residuals 
of Lyme disease.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner for review 
before the examination.  The examiner 
should note whether the claims folder was 
made available for review.  The examiner 
is asked to document the extent of any 
disabilities that may be associated with 
residuals of Lyme disease, as well as 
their functional impact on the veteran.

3.  The RO should arrange for a VA 
examination of the veteran in order to 
ascertain the current nature and extent 
of severity of the service-connected 
bilateral shoulder and left knee 
disorders.  Any further indicated special 
studies should be conducted.  The claims 
folder and a separate copy of this remand 
should be made available to the examiner 
for review.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, including 
specifically active and passive range of 
motion recorded in degrees of arc.  
Functional limitations due to symptoms of 
the service-connected disabilities should 
be thoroughly evaluated.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



